IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

THOMAS CARL BROEMER,                NOT FINAL UNTIL TIME EXPIRES TO
former Husband,                     FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-5884
v.

MARY HELEN BROEMER,
former Wife,

      Appellee.

_____________________________/

Opinion filed July 6, 2016.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Jonathan J. Luca, Muench & Luca, PLLC, Jacksonville, for Appellant.

Seth Schwartz and Eric Lawson, The Schwartz Law Group, P.A., Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.